﻿I should like at the outset to extend my sincere congratulations to you, Sir, on your unanimous election to the presidency of the Assembly, and to your country, Malta. I know your wisdom and expertise will guide us in a most efficient manner through our work. Our thanks go to the outgoing President, Mr. Garba of Nigeria, who presided so ably over the forty-fourth session. I also wish to record our thanks to the Secretary-General for his continuing efforts for an enhanced role for the United Nations.
The Foreign Minister of Italy, Mr. De Michelis, has already addressed the Assembly on behalf of the twelve member States of the European Community. My Government fully endorses the views contained in that statement, which are supported by all member States of the Community. 
The year that has elapsed since we last met here in the General Assembly has been a truly memorable one in international life. In the countries of Central and Eastern Europe, and in the Soviet Union» a great impulse to freedom and democracy welling up from below transformed political and economic systems frozen in place since the end of the Second World War. As those great changes gathered pace, the rift driven through the European continent two generations ago began at last to heal and the confrontation between hostile alliances - the most dangerous in all of human history - began to lose its purpose and to wind down.
For a year now, each remarkable change has been a prelude to even greater change and to new and wider opportunities. East-West confrontation eased and turned increasingly to co-operation. Disarmament became a serious possibility and regional conflicts began to be addressed. Most dramatically of all, Germany, divided in 1945, has moved toward unity in response to the democratic wish of the German people and with the full goodwill of the international community.
It has been a time of hope, notwithstanding the many serious problems that remain in international life. With the end of East-West confrontation, we had begun at last to emerge into a truly post-war world where the institutions of international order established after the Second World War could function as intended.
Now, suddenly and unexpectedly, that hope is challenged and those institutions face a most serious test. A State Member of the Organisation, a leading member of the Hon-Aligned Movement and the Arab League, has attacked another by force, overwhelmed it and purported to annex it in flagrant breach of international law and of the most basic provisions of the Charter.
We are therefore now faced with a most serious question. Can our system of collective security, of common action against any Member State that commits aggression, function as it was intended to? And if it does not, or if the will of the international community to uphold a system of order and justice end law between nations falters, who then will defend the weak against the strong?
In the face of Iraq's aggression, the Security Council has taken action that is both decisive and unprecedented in the history of the Organisation. An extraordinarily high degree of consensus has been achieved among members of the Security Council and of the United Nations as a whole. We all subscribe to the principle of the inadmissibility of using force to settle disputes between States. It has been possible to reach a convergence of views on the steps to be taken to counter the use of force in this instance.
Ireland believes that it is of the greatest importance that a political solution be found through the full implementation of all the resolutions of the Security Council. Iraq must withdraw from Kuwait and the legitimate government of that country must be restored. Until then, the economic and political pressure brought about by the Security Council measures must be maintained. The international community must make clear that behaviour such as Iraq's invasion of Kuwait is absolutely unacceptable. Without respect for international law, none of us is safe. Through the United Nations we must effectively reassert the rule of law.
With our partners in the European Community, Ireland fully supports the Security Council resolutions already adopted in relation to the crisis in the Gulf. The safety and welfare of our citizens who have found themselves caught up in the situation in the Gulf as a result of having been in Kuwait or Iraq at the time of the invasion have been and will remain a priority for my Government. In concert with our partners, we are doing everything possible to deal with the difficulties caused to Irish citizens by Iraq's actions. We shall not cease in our efforts to secure their rights to exit from those two countries if they wish. We insist that the rights of Irish and other citizens be respected. 
The Gulf crisis has demonstrated the importance of the United Nations. This is the forum where the collective will of the international community can be expressed in the interest of the maintenance of international peace and security. This is where we can establish the parameters for a more secure and stable world order, now that the cold war can be assigned to history, h good beginning has been made in very difficult circumstances. The capacity of the United Nations to act in such situations is the central element necessary to provide the assurances we all need.
The United Nations role in the peaceful resolution of regional conflicts in the past year must be recognized as a significant step forward. The United Nations has a legitimate task in the establishment of international standards for free and honest elections. The electoral success scored in Namibia justifies the unstinting efforts of the Organization over the past 25 years to bring freedom and democracy to that country, Nicaragua is yet another example of how well the Organisation can perform in that sphere.
The long hoped-for emergence of agreement between the parties in Cambodia and the positive moves to peaceful resolution of the conflicts in El Salvador and the Western Sahara should present the Organization with an early opportunity to consolidate its expertise in election monitoring and to further the democratic tradition in areas where it has been lacking in the past.
The peace-keeping role of the United Nations continues to attract a high level of interest and is likely to do so for the foreseeable future. If peace-keeping is to be retained as an integral part of the peace-making activity of the Organization, it must - I repeat, must - be accorded adequate political and financial support. The mandate given to our peace-keeping forces is never an easy one. Our forces operate under difficult, indeed often hostile conditions. Their motivation to serve the higher interest of peace and stability is and should be beyond question. Every effort must be made at the political level to ensure that that commitment is not in vain.
If I dwell on this, it is because my country has, when asked, given liberally, and because we believe in the importance of this role. In particular, Ireland has participated in the United Nations Interim Force in Lebanon (UNIFIL) since its establishment in 1978. That has not been without human cost. Thirty-one Irish soldiers have died while on service with UNIFIL, 11 of them by hostile fire. Our involvement, however, will continue as a concrete expression of Ireland's support for bringing peace to Lebanon.
If the United Nations is to carry out the expanded functions in prospect in the peace-keeping area, it must be given adequate resources to do so. Proper funding, clear guidance and the political will of the membership are all necessary in full measure to ensure a sustained effort. We have a challenge before us to emulate the efforts of past years in order to make the United Nations system relevant in the promotion of peace and democracy internationally.
The promotion of human rights and fundamental freedoms is inscribed in the Charter of the United Nations and in the Universal Declaration of Human Sights, as well as in the two international Treaties on human rights, which guide so much of our work in this field. In December 1989, Ireland ratified both the International Covenant on Civil and Political Rights, and the International Covenant on Economic, Social and Cultural Rights. At the same time, Ireland acceded to the First Optional Protocol to the former Covenant, which permits complaints by individuals. I therefore reaffirm Ireland's wholehearted commitment to the principles enshrined in those Covenants and the practices they imply. Throughout the world, there are still some countries where the human rights situation is less than satisfactory, where political and social systems continue to exist in which human rights and fundamental freedoms are violated. Irish public opinion continues to follow with concern the threats to human rights that still exist. 
We welcome the continued improvement in East-West relations and the genuinely revolutionary developments in Central and Eastern Europe. The political and social order established as an outcome of the Second World War has been overturned by the clearly expressed will of the people, expressed initially through peaceful mass demonstrations and restated through the democratic elections that have taken place. In most of those countries moribund political and economic systems have been replaced by vibrant new democracies that are now being consolidated, while reforms are under way to bring about market-oriented economic systems.
An important symbol of such changes is the rapid process of German unification. This unity is a positive factor in the development of Europe as a whole and of the European Community in particular. It is taking place freely and democratically, in full respect of the relevant agreements and treaties and of all the principles defined by the Helsinki Final Act, in a context of dialogue and East-West co-operation. We wholeheartedly welcome those developments and are pledged to support them in appropriate ways, both by bilateral action and through our membership of the European Community.
The overall positive trend is encouraging and suggests that it is possible to establish new relationships to replace the mistrust that has dominated Europe for almost 45 years and the confrontation between two fully antagonistic and mistrustful alliances. The artificial division of Europe must give way to unity based on mutual trust and the recognition of the common European identity and interdependence. In our view the most appropriate way to do this is to enhance and develop the process established by the Conference on Security and Co-operation in Europe (CSCE) as the framework for lasting peace and co-operation in Europe. It is clear that the decisions to be taken at the next summit meeting in Paris in November will be of fundamental importance in this respect. We hope indeed to make significant progress here in New York next week in the preparations for that summit. 
Recent events in the Middle East have against demonstrated that despite positive developments in East-West relations, international stability is threatened by an adversarial approach to security, which often finds expression in increased armaments as well as in efforts to obtain possession of dangerous weapons of mass destruction. We continue to believe that real security can be found only through a co-operative approach, which seeks to build confidence between nations and to remove the fear of attack by eliminating the means of waging war and, in the first place, nuclear weapons.
Ireland continues to be a strong and unqualified supporter of the Treaty on the Mon-Proliferation of Nuclear Weapons. We believe that the degree of consensus reached on a wide number of issues at the recent Fourth Review Conference of the Parties to the Treaty will strengthen the nuclear non-proliferation regime as a whole. While we regret that the Conference was unable to adopt a concluding document, we believe that the discussions have reinforced a commitment to the Treaty, and we look forward to redoubling efforts to ensure a successful outcome of the 1995 Review Conference and to agreement on extension of this vital Treaty.
As a step towards the goal of the elimination of all nuclear weapons, agreement on a halt to testing of nuclear weapons and rapid conclusion of a comprehensive test ban would be the single clearest proof the nuclear-weapon States could offer of their commitment to complete nuclear disarmament and of their determination to control the qualitative development of the nuclear-arms race. We do hope for rapid progress towards this end.
We look forward to the early achievement of an international agreement banning the production, possession and use of chemical weapons. We trust that the recent agreement between the United States of America and the Union of Soviet Socialist Republics to reduce significantly their chemical-weapons stocks and to cease production of those weapons will facilities progress in the negotiations of a universal ban.
The conflict in Cambodia has exacted a terrible toll in human suffering from the Cambodian people. The past 20 years have been witness to death and destruction on an enormous scale. We are greatly encouraged by the determined efforts of the international community over the past year to bring about a just and lasting solution to this tragedy, a solution that will incorporate the fundamental right of the Cambodian people to determine their own future free from outside interference.
We welcome the role envisaged for the United Nations in bringing peace and justice to that troubled country. We must remain firm and resolute in our commitment to ensure for the people of Cambodia a future in which they may enjoy true peace, security and prosperity.
We welcome the progress that has been made in the past year in South Africa and in particular the dialogue that has opened up between President De Klerk and the African national Congress of South Africa (ANC).
At long last there are grounds for believing that the dark cloud hanging over South Africa may be lifting. The removal of the ban on political organizations, the release of Nelson Mandela, the partial lifting of the state of emergency and the repeal of the Separate Amenities Act are all important steps towards the abolition of apartheid. However, major obstacles remain to be overcome before it can be said that the apartheid system has been dismantled. The central pillars of apartheid - the Population Registration Act, the Group Areas Act and the Land Acts - continue in force. The great majority of the population of South Africa still does not benefit from the fundamental human right of franchise. It is essential that negotiations leading to a non-racial, united and democratic South Africa take place without delay. 
It is our fervent hope that all those who are working for a peaceful settlement of South Africa's problems can succeed in surmounting the most recent wave of violence that endangers the progress that has been made in recent months.
We are all heartened by the recent positive developments on the Korean peninsula. In particular, we welcome the holding of the historic meeting of the Prime Ministers of North and South Korea and hopes that through intensified dialogue an improved climate of mutual trust and understanding will be generated. It remains our earnest hope that the Korean people will be fully represented in the United Nations in the near future. Simultaneous membership of the United Nations by the two Koreas can contribute to the process of defusing tensions in the peninsula. It would also be an advantage to our Organisation, bringing it significantly closer to the universal membership that is its vocation.
While we have rightly concentrated in recent months on the need for an early and, if possible, peaceful solution to the Gulf crisis, we must not forget the other great source of tension in the Middle East the Arab-Israeli conflict.
Ireland shares the view of its partners in the European Community that it is a further injustice to the Arab people that Iraq's aggression against Kuwait has delayed the search for progress towards a solution to the problems of the region, such as the Arab-Israeli conflict and the situation in Lebanon.
We must resume the peace process with a view to a comprehensive settlement to be reached within the framework of an international peace conference under the auspices of the United Nations, with the participation of the representatives of the Palestinian people.
The Middle East region has witnessed in recent years a plague of hostage taking. Everyone in Ireland was particularly overjoyed at the recent release of our compatriot Srian Keenan after almost four and one-half years in captivity. The last year also saw the release of a number of other hostages in Lebanon. I am truly delighted that these innocent people have been reunited with their families and with their friends. I earnestly hope that all hostages, no matter where they are being held or by whom, will be released. I appeal to all those who hold these hostages and to those who may be in a position to influence them to ensure their immediate, unconditional and safe release. 
The second special session of the General Assembly devoted to international economic cooperation, which I had the privilege to address on behalf of the European Community, provided a timely opportunity to reflect on recent experience and to establish broad guidelines for progress in the 1990s. The common Declaration adopted at the special session recognises the responsibilities of each developing country for its own development and £or the institution of economic policies conducive to that end. At the same time it recognises the responsibility of developed countries to promote sustained international economic growth and to provide substantial concessional resources for development.
The second United Nations Conference on the Least Developed Countries, held at Paris from 3 to 13 September 1990, agreed on a Programme of Action for the 1990s to tackle the range of very difficult development problems facing the least developed. Their Special needs and those of other developing countries must be kept continuously in the forefront of our minds.
The protection of the environment continues to be one of the issues of greatest concern to all our peoples, particularly in respect of the very serious environmental problems that confront the countries of Eastern and Central Europe. I am hopeful that in co-operation with those countries it will be possible to reach agreement on a series of concrete measures that will help to remedy the long years of neglect of the environment in that part of the world.
The adoption of a major declaration on the environment by the European Council at its meeting in Dublin on 26 June is a clear indication of the importance the European Community attaches to environmental issues. The Declaration contains a statement of fundamental rights to a clear and healthy environment which the Community believes should be guaranteed to all its citizens. It stresses the importance of international co-operation in achieving this and repeats the view we all hold of our shared responsibility for protecting the environment of the planet.
We have drawn attention in the past to the dangers posed by nuclear submarine traffic in' the Irish Sea and similar areas with extensive shipping and fishing activities. We cannot close our eyes to the possibility - and even the likelihood - that sooner or later an accident will occur, with what could be calamitous consequences for my country. Apart from the weapons they carry, the nuclear-power units of submarines are themselves a cause of concern. As has been suggested by a number of countries, we would urge the need to examine the feasibility of establishing agreed safety guidelines for sea-borne nuclear reactors.
In recent months there have been indications that there may now be a willingness on all sides to address the problem of Northern Ireland in a way that holds promise of a durable solution. The extent of the commitment in that regard is a matter that will be tested in the weeks and the months ahead. For our part, my Government reaffirms its commitment to do everything possible to create the conditions and framework in which productive talks can get under way at the earliest possible date.
We do not minimise the difficulties in our way. The potential participants in talks differ - sometimes profoundly - in their sense of the past and in their aspirations for the future. But we are encouraged by the extent to which a shared analysis of the problem is beginning to emerge. For perhaps the first time in 60 years a common vocabulary is being developed. On all sides the issue is now defined in terms of the three relationships - within Northern Ireland, between both parts of the island of Ireland, and between Britain and Ireland. The immediate task is to establish whether it is possible to find structures for talks which will properly reflect the interdependence of those three crucial relationships. 
For five years now the Anglo-Irish Agreement has been the bedrock on which Anglo-Irish relations have been conducted. The Agreement is not merely a statement of principle but also a programme for action. It is this dynamic element that gives the Agreement its strength and vitality. The past five years have seen an important series of advances brought about by the Agreement, including new and strengthened fair-employment legislation, more impartial policing of the marching season, an economic regeneration programme for West Belfast and the establishment of the International Fund for Ireland, with generous support from the United States, the European Community, Canada and New Zealand.
Equally, however, an honest assessment would have to point up the distance still to be travelled. Fundamental questions remain about the role and behaviour of the locally recruited regiment of the British Army, the Ulster Defence Regiment, questions thrown into even sharper relief by allegations of collusion and related issues dealt with in the Stevens report. Harassment of members of the nationalist community by sectors of the security forces continues to be a source of the most serious concern. In the economic sector it remains to be seen whether the regeneration programme for West Belfast will fully respond to the dimensions of the problem or whether the new fair-employment legislation will have an effect in practice in reducing current imbalances in the work-force.
The fundamental issues which the Anglo-Irish Agreement seeks to address - identity, equality and confidence - are at the heart of the problems of Northern Ireland. In any new arrangement better and more comprehensive ways may be found to address those questions, but the issues themselves cannot be dismissed or downgraded in importance. Those who urge that a new arrangement be put in place must understand the need for reassurance to the nationalist community that the intention is to go forward and not backwards. Memories of 60 years of Stormont rule and discrimination are not easily erased, especially since, for many nationalists, they are kept very actively alive by the continuing experience of Unionist control at local-authority level.
The need for reassurance is not of course confined to one community. We fully recognize the concerns of Unionists - their fears and the sense of threat that many of their community live with. We are conscious that our understanding of the Unionist position would be greatly enhanced by hearing Unionist views at first hand. That is why we have so often and so genuinely expressed our readiness to enter into dialogue with leaders of that community. With so much of substance requiring discussion between us, it is surely in no one's interest that artificial barriers be placed in the way of such dialogue.
I would wish, finally, that this body should be conscious of a particularly positive development in Anglo-Irish relations since our last General Assembly.
Three cases dating from the mid-1970s in which Irish people were widely believed to have been wrongly convicted in British courts - the Guildford Four, the Maguire family and the Birmingham Six - have been of great concern to my Government and have cast a deep shadow over Anglo-Irish relations.
Within the last year the innocence of the Guildford Four has finally been established, and the other two cases appear well on the way to resolution. The recent referral of the Birmingham Six case to the Court of Appeal is a particularly important and welcome development. Those six men have already spent 16 years behind bars. I know that concerned people everywhere will share my Government's very great sense of urgency about a satisfactory resolution of this case at the earliest possible date. 
The international community and this Organization face an important challenge in the period ahead. At the same time it is an opportunity, an opportunity to establish a more acceptable world order, a good beginning has been made. Let us dedicate ourselves within the United Nations to sustaining the effort needed to this end. The prize to be gained is great. It is also of the utmost significance for the future of all of us.
